Title: To Benjamin Franklin from Thomas Wharton, 18 November 1767
From: Wharton, Thomas
To: Franklin, Benjamin


Dear friend
Philad Novr. 18. 1767
I wrote thee per Capt. Story, who sails in Company with Capt. Falkner, to which please to refer, the Chief Intent of this, is to Inclose thee, a Letter from Our friend Thomas Livezey, and to inform thee, that I have deliverd to Capt. Falkner 12 bottles of Wine, the Manufacture of Our Friend; having seald each Bottle and put a Mark on Each as below; hoping, that they may be deliverd to thee in safety, and that thou may Enjoy such a State of health as to Admit of thy free Use of them. I am thy real and Affectionate Friend
Tho Wharton.
6 Bottles of the high Colourd or Madiera Wine—are Mark ＋ 6 Do. of the pale Wine ⊕

To Benja. Franklin Esqr
 Addressed: For / Benjamin Franklin / Esqr. / Deputy Post Master General / of North America / In / Craven street / London / per favour of / Capt: Falkner
Endorsed: Mr T. Wharton Nov. 18. 67.
